Citation Nr: 1014902	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-21 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty July 1965 to August 1969 
and from August 1971 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
the Veteran's cause of death and for entitlement to accrued 
benefits.

The Board notes that the RO mistakenly mailed a letter 
requesting that the appellant provide new and material 
evidence to reopen her claim.  No new and material evidence 
is needed in this case as the appellant timely appealed the 
July 2005 decision.  The delay in this case was due to a stay 
pending resolution of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  

The issue of entitlement to service connection for the 
Veteran's cause of death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in October 2004.

2.  At the time of the Veteran's death, no claim was pending 
for entitlement to service connection for squamous cell 
cancer.

3.  At the time of the Veteran's death, the Veteran was 
assigned a 40 percent disability evaluation for his service-
connected hearing loss disability.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
squamous cell cancer for the purpose of accrued benefits are 
not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Under these provisions, a notice 
letter must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  

Under 38 C.F.R. § 3.159(b)(3), however, no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  As 
indicated below, this claim is being denied as a matter of 
law.  Accordingly, a notice letter is not required.  The 
Board also notes that there is no indication of any relevant 
evidence for which VA has not made adequate efforts to 
obtain.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




II.  Entitlement to accrued benefits for the squamous cell 
cancer

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.  In Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, for 
entitlement to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also 38 C.F.R. § 3.1000.

In the case at hand, however, the Veteran had no pending 
claim for VA benefits at the time of his death in October 
2004.  Before the Veteran died, he provided a statement to 
his congressional representative that noted that he had 
served in the Navy "off of Vietnam" and had been assigned a 
40 percent evaluation for his service-connected disability.  
He also stated that he had been diagnosed with squamous cell 
carcinoma in the lungs, brain, throat and back and classified 
as terminal.  On October 13, 2004, the RO received a letter 
from the Veteran's congressional representative which 
included the Veteran's statement as well as a note written by 
the Veteran's physician.  The letter from the congressional 
representative was dated October 6, 2004.  Although there is 
no date stamp on the letter, the RO noted on the letter that 
the document was received October 13, 2004.  As the document 
was not received by the RO until after the Veteran's death on 
October 8, 2004, no claim was pending at the time of the 
Veteran's death.  Absent such a claim, there is no basis for 
entitlement under 38 U.S.C.A. § 5121(a).

Overall in this case, it is the law and not the evidence that 
is dispositive.  Lacking legal merit, the claim of 
entitlement to accrued benefits must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

Entitlement to service connection for accrued benefits 
purposes is denied.


REMAND

The appellant claims that the Veteran's death was related to 
the Veteran's military service.  She claims that service 
connection for the cause of the Veteran's death is warranted 
on a presumptive basis as the Veteran was exposed to Agent 
Orange during his service in Vietnam.  In her September 2006 
Form 9, the appellant further claimed that the Veteran's 
treatment of a lump in his breast during his second period of 
service shows that he was exposed to Agent Orange.  The Board 
finds that further development is needed as to whether the 
Veteran's development of a cyst during his second period of 
service was related to his metastatic pharyngeal cancer, 
which ultimately caused his death.  For this reason, the 
Board finds that a VA medical opinion addressing the cause of 
the Veteran's death is "necessary" prior to a Board 
adjudication of the claim, but no such opinion has been 
rendered by a VA medical professional to date.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  
As such, a remand is need for such an opinion.

Private treatment records from HealthAlliance Nursing Home 
for the period from October 4, 2004 to October 8, 2004 are 
not included in claims file.  In addition, records from Dr. 
K. at the Leominster Hospital Medical Building and records 
from Dr. F. and Dr. S. from Simonds-Sinon Regional Cancer 
Center are also not included in the claims file.  Although 
the appellant submitted an Authorization and Consent to 
Release Information for these facilities in April 2005, it 
does not appear that the RO attempted to obtain these 
records.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
medical records from HealthAlliance 
Nursing Home for the period from October 
4, 2004 to October 8, 2004, records from 
Dr. K. at the Leominster Hospital Medical 
Building for September 2, 2004 and records 
from Dr. F. and Dr. S. from Simonds-Sinon 
Regional Cancer Center from September to 
October of 2004.

2.  Then, the Veteran's claims file should 
be made available to an appropriate VA 
physician to determine the nature and 
etiology of the diseases that contributed 
to cause the Veteran's death.  In this 
regard, the Board notes that the Veteran's 
death certificate lists metastatic 
pharyngeal cancer as the immediate cause 
of death, due to tobacco abuse.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder 
listed on his death certificate was 
etiologically related to either period of 
the Veteran's active duty service.  The 
examiner should specifically provide an 
opinion as to whether the development of a 
cyst during his second period of military 
service contributed substantially or 
materially to the Veteran's death.  A 
complete rationale for all opinions 
expressed must be included in a 
typewritten report.

3.  Then, the appellant's claim should be 
readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


